IN THE
TENTH COURT OF APPEALS
 

No. 10-98-164-CV

        1900 N.L., INC.,
                                                                              Appellant
        v.

        RCG/PRO-ACCESS, INC., ET AL.,
                                                                              Appellees
 

From the 113th District Court
Harris County, Texas
Trial Court # 97-26863
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                
          1900 N.L., Inc. sued RCG/Pro-Access, Inc. and RCG Information Technologies, Inc. for
anticipatory breach of a commercial lease agreement.  After a bench trial, the trial court held
defendants had not breached the lease and rendered a take-nothing judgment against 1900 N.L.,
Inc.  In an opinion issued October 13, 1999, we reversed the judgment of the trial court and
remanded the cause for a new trial.
          The parties have filed a “Joint Motion for Dismissal with Prejudice.”  They ask that we
dismiss the cause “with prejudice to the rights of each party to refile the same or any part thereof”
in accordance with a settlement agreement they have reached.  
          In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal
or affirm the appealed judgment or order; but no party may be
prevented from seeking any relief to which it would otherwise be
entitled.  

Tex. R. App. P. 42.1(a).  Rule 43.2 provides in pertinent part that this Court may:  (e) vacate the
trial court’s judgment and dismiss the case; or (f) dismiss the appeal.  Id. 43.2(e), (f). 
          The motion states that the parties have agreed to a settlement of their disputes.  The motion
is signed by attorneys for both parties.  The parties request that we dismiss the cause in accordance
with their settlement agreement, and that costs be assessed against the party incurring same.
          Dismissal of this case necessarily means a dismissal of this appeal in addition to a dismissal
of the underlying proceedings.  Accordingly, we vacate the judgment of the trial court and dismiss
the case.  Id. 43.2(e); see Young Materials Corp. v. Smith, No. 10-99-114-CV, slip op. at 3, 1999
WL 815694, at *1 (Tex. App.—Waco Oct. 13, 1999, no pet. h.) (per curiam).  Costs are taxed
against the party incurring same.

                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance and 
          Justice Campbell (Sitting by Assignment)
Dismissed
Opinion delivered and filed December 13, 1999
Do not publish